DETAILED ACTION
This Office action is in response to the RCE filed 9 February 2022. Claims 31-42 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0132220) in view of Lin et al. (US 2020/0015120), Peng (US 2015/0103792), and  Bertrand et al. (US 2010/0272006).
For Claims 31 and 36, Jang teaches a method for transmitting a data unit by a transmitting device, and a device comprising a controller and a transmitter (see paragraphs 17, 18, 23), the method comprising: 

configuring a first radio link control (RLC) entity and a second RLC entity (see paragraphs 9, 15, 18, 69), 
wherein the first RLC entity and the second RLC entity are associated with the RB (see paragraph 69); 
configuring a single medium access control (MAC) entity associated with the first RLC entity and the second RLC entity for the RB (see paragraphs 69-70, Figure 1CB: single MAC for plural RLC entities); 
transmitting, by the transmitting device, the data unit through the PDCP entity, the first RLC entity, and the single MAC entity (see paragraphs 9, 69-70); and transmitting, by the transmitting device, a duplicate of the data unit through the PDCP entity, the second RLC entity, and the single MAC entity (see paragraphs 9, 69-70), 
wherein the first RLC entity is associated with the single MAC entity to transmit the data unit, wherein the second RLC entity is associated with the single MAC entity to transmit the duplicate of the data unit (see paragraphs 69-70, Figure 1CB).
Though Jang does teach respectively different frequencies associated with respectively different RLC units, such that the data unit and the duplicate of the data unit are transmitted through different carriers, respectively (see Figure 1CB, paragraphs 69-72), Jang as applied above is not explicit as to, but Lin teaches the data unit comprising a radio resource control (RRC) message (see paragraphs 11, 25, 54, 74), and 
a first logical channel mapped to the first RLC entity being associated with the single MAC entity to transmit the data unit (see abstract, Figure 3, paragraph 75), a second logical channel mapped to the second RLC entity being associated with the single MAC entity to transmit the duplicate of the data unit (see abstract, Figure 3, paragraph 75), 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate respective logical channels with the RLC entities and carriers as in Lin when implementing the method of Jang. One of ordinary skill would have been able to do so with the reasonably predictable result of improving reliability through frequency diversity in a known manner.
The references as applied above are not explicit as to, but Peng teaches the PDCP entity being associated with a signaling radio bearer (SRB) (see paragraphs 95-99: relationship of SRBs to PDCP entities, logical channels; paragraphs 79-80, 91: SRBs associated with respective base stations, SRB associated with DRB); and
wherein the first logical channel is associated with a first logical channel identity (LCID) value, and the second logical channel is associated with a second LCID value (see paragraphs 96-99: each logical channel has a respective LCID, LCIDs associated with SRB messaging via PDCP).
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to use SRBs and logical channel identifiers as in as in Peng when implementing the method of Jang and Lin. One of ordinary skill would have been able to do so with the reasonably predictable result of handling signaling traffic in a known manner.
The references as applied above are not explicit as to, but Bertrand teaches the method wherein the second LCID value is used for both the SRB and a data radio bearer (DRB) (see paragraphs 35, 39: LCID addresses DRBs and SRBs multiplexed into same transmission block).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use LCIDs as in Bertrand when implementing the method of Jang, Lin, and Peng. The motivation would have been to conserve overhead.
For Claims 32 and 37, Jang further teaches the method, further comprising: performing duplication of the data unit at the PDCP entity, wherein the data unit is a PDCP data unit (see paragraph 69).  
For Claims 33 and 38, Jang further teaches the method, wherein the transmissions of the data unit and the duplicate of the data unit are performed based on a carrier aggregation (CA) duplication (see paragraph 127: in another embodiment Jang indicates that it is possible to use carrier aggregation duplication).  
For Claims 34 and 39, Jang further teaches the method, wherein the CA duplication is configured by a single base station (see paragraph 127, 69-70: there is carrier aggregation and a single base station).  
For Claims 35 and 40, while Jang does teach that the system is configured via RRC, Jang as applied above Is not explicit as to, but Lin teaches the method, wherein the second LCID value is received through a RRC signaling (see paragraphs 11, 25, 54: RRC signaling; paragraphs 15, 50, 52, 61: logical channel identity information, RRC signaling).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the RLC entities of Jang with the associated logical channels as in Lin. One of ordinary skill in the art would have been able to do so with the reasonably predictable result of handling inter-layer communications in a known manner.
For Claims 41 and 42, Jang and Lin as applied above are not explicit as to, but Peng teaches the method, wherein an integer value among 3 to 20 is used for the second LCID value (see paragraphs 96-97: integers 0, 1, and 2 are reserved for particular SRBs, a different integer, 11, for example, is used for the LCID associated with the other SRB).

Response to Arguments
The amendment filed 9 February 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi (US 2017/0318532) teaches a system in which a DRB and SRB are associated with respective PDCP entities. Jung et al. (US 2018/0084497) teaches a system in which a proxy SRB and DRB are distinguished with an LCID.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/17/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466